Case 1:20-cv-00453-KPF Document4 Filed 01/16/20 Page 1 of 2

1H-32

Rev: 2014-1

United States District Court

for the

Southern District of New York
Related Case Statement

 

Full Caption of Later Filed Case:

JOSEPH EBANKS, Individually and on
Behalf of All Others Similarly Situated

 

Plaintiff

VS.

IFINEX INC., BFXNA INC., TETHER HOLDINGS
LIMITED, TETHER LIMITED, TETHER
OPERATIONS LIMITED, DIGFINEX INC.,
JEAN-LOUIS VAN DER VELDE, GIANCARLO
DEVASINI and PHILIP POTTER

Case Number

1:20-cv-00453

 

 

 

Defendant

Full Caption of Earlier Filed Case:

{including in bankruptcy appeals the relevant adversary proceeding)

DAVID LEIBOWITZ, BENJAMIN
LEIBOWITZ, JASON LEIBOWITZ,
AARON LEIBOWITZ, and PINCHAS
GOLDSHTEIN

 

Plaintiff

vs.

IFINEX INC., BFXNA INC., BFXWW INC., TETHER HOLDINGS
LIMITED, TETHER OPERATIONS LIMITED, TETHER LIMITED,
TETHER INTERNATIONAL LIMITED, DIGFINEX INC., PHILIP
G. POTTER, GIANCARLO DEVASINI, LUDOVICUS JAN VAN
DER VELDE, REGINALD FOWLER, CRYPTO CAPITAL CORP.,
and GLOBAL TRADE SOLUTIONS AG,

Case Number

1:19-cv-09236-KPF

 

 

 

Defendant

Page |
Case 1:20-cv-00453-KPF Document4 Filed 01/16/20 Page 2 of 2

IH-32 Rev: 2014-1

Status of Earlier Filed Case:

 

 

 

 

(If so, set forth the procedure which resulted in closure, e.g., voluntary
Closed dismissal, settlement, court decision. Also, state whether there is an appeal
pending.)
Y Open (If so, set forth procedural status and summarize any court rulings.)

 

 

The complaint was filed on October 6, 2019, affidavits of service were filed on November 8, 2019, a scheduling
order was entered on December 3, 2019, letters regarding intent to file motions to dismiss have been filed, and
a motion to appoint counsel as Interim Class Counsel was filed on January 3, 2020.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

The earlier filed action concerns the same or substantially similar defendants, transactions
and events as the later filed action; there is substantial factual overlap between the cases;
the parties could be subjected to conflicting orders; and absent a determination of
relatedness there would be a substantial duplication of effort and expense, delay, or undue
burden on the Court, parties or witnesses.

Signature: Mle Date: 1/16/20

Lf
ROBBINS GELLER RUDMAN & DOWD LLP

Firm:

 

Page 2
